DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 12/8/2020.  Claims 1-20 are presented for examination.  Dependent claims 5, 15 were amended.

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive.

The Applicant, with regard to claims 1, 11, argues that Zhu fails to teach “render an integrated model of the scene on a display, wherein the integrated model is configured to indicate the determined heading reliability associated with the detected object”.  The Examiner respectfully disagrees.
According to Zhu, Figure 9 illustrates an object 830 with parameter data such as the heading estimate [0065].  More specifically, the collected data is used to generate the detailed map information describing the roadway [0055].  Also, the vehicle includes an electronic display that provides various other types of indications such as the generated detailed map information including the object and heading estimate of Figure 9.  does teach “render an integrated model of the scene on a display, wherein the integrated model is configured to indicate the determined heading reliability associated with the detected object”.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 11, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (U.S. Patent Application 20160291149) in view of Zhu et al. (U.S. Patent Application 20130197736).

In regards to claim 1, Zeng teaches an apparatus [e.g. object sensing fusion system, 0024] comprising: 
a logic device [e.g. microprocessor, 0024] configured to communicate with one or more navigational sensors [e.g. radar sensors, 0024] and an imaging module [e.g. camera, 0024] coupled to a mobile structure [e.g. host vehicle, 0024], wherein the one or more navigational sensors are configured to provide navigational data [e.g. radar points, 0025] associated with the mobile structure and the imaging module is configured to image a scene [e.g. image with a field of view, 0025-0026] from a position [Fig. 8; e.g. position in the host vehicle frame, 0055] on the mobile structure, and wherein the logic device is configured to: 
detect an object in the scene [e.g. detect remote objects, 0025]; 
determine a heading reliability [Fig. 4; e.g. fusion of salient vision points and radar points in order to calculate the velocity of the remote vehicle, 0032, 0043, 0064] associated with the detected object based, at least in part, on the navigational data.
Zeng does not explicitly teach
render an integrated model of the scene on a display, wherein the integrated model is configured to indicate the determined heading reliability associated with the detected object. 

render an integrated model [Fig. 9; e.g. object 830 with parameter data 930, 0065] of the scene on a display [e.g. electronic display, 0033], wherein the integrated model is configured to indicate the determined heading reliability associated with the detected object [e.g. displaying the object 830 along with the heading estimate, 0065]. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Zeng’s apparatus with the features of render an integrated model of the scene on a display, wherein the integrated model is configured to indicate the determined heading reliability associated with the detected object in the same conventional manner as taught by Zhu because Zhu provides a method for reducing at least one of the sensor uncertainty [0013].

In regards to claim 2, Zeng does not explicitly teach the apparatus of claim 1, wherein: the integrated model comprises an image of the scene received from the imaging module and an information graphic associated with the detected object, and wherein the information graphic comprises a reliability indicator configured to indicate the determined heading reliability associated with the detected object. 
However, Zhu teaches the apparatus of claim 1, wherein: the integrated model comprises an image of the scene [e.g. sensor data of the intersection with the detailed map information, 0063] received from the imaging module [e.g. camera, 0040] and an information graphic [Fig. 9; e.g. parameter data, 0065] associated with the detected object, and wherein the information graphic comprises a reliability indicator configured e.g. displaying the heading estimate along with the object, 0065]. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Zeng’s apparatus with the features of wherein: the integrated model comprises an image of the scene received from the imaging module and an information graphic associated with the detected object, and wherein the information graphic comprises a reliability indicator configured to indicate the determined heading reliability associated with the detected object in the same conventional manner as taught by Zhu because Zhu provides a method for reducing at least one of the sensor uncertainty [0013].

In regards to claim 5, Zeng does not explicitly teach the apparatus of claim 1, wherein: 
the integrated model comprises an information graphic associated with the detected object; 
the information graphic comprises object information associated with the detected object;
the navigational data comprises navigational data associated with the detected object and/or the mobile structure; and
the object information comprises navigational data associated with the detected object and/or the mobile structure. 
However, Zhu teaches the apparatus of claim 1, wherein: 
the integrated model comprises an information graphic [Fig. 9; e.g. parameter data
the information graphic comprises object information [e.g. estimated parameters of the object, 0065] associated with the detected object;
the navigational data comprises navigational data [e.g. location of the object, 0065] associated with the detected object and/or the mobile structure; and
the object information comprises the navigational data [e.g. location of the object, 0065] associated with the detected object and/or the mobile structure.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Zeng’s apparatus with the features of
the integrated model comprises an information graphic associated with the detected object; 
the information graphic comprises object information associated with the detected object;
the navigational data comprises navigational data associated with the detected object and/or the mobile structure; and
the object information comprises navigational data associated with the detected object and/or the mobile structure
in the same conventional manner as taught by Zhu because Zhu provides a method for reducing at least one of the sensor uncertainty [0013].

In regards to claim 6, Zeng does not explicitly teach the apparatus of claim 1, further comprising the imaging module, wherein the mobile structure comprises a watercraft, and wherein the logic device is configured to: 
receive at least one image of the scene from the imaging module; and 
render the integrated model of the scene on the display, wherein the integrated model comprises the at least one image of the scene. 
However, Zhu teaches the apparatus of claim 1, further comprising the imaging module [e.g. camera, 0040], wherein the mobile structure comprises a watercraft [e.g. boat, 0027], and wherein the logic device [e.g. processor, 0027] is configured to: 
receive at least one image of the scene from the imaging module [Fig. 9; e.g. sensor data of the intersection with the detailed map information, 0063]; and 
render the integrated model of the scene on the display, wherein the integrated model comprises the at least one image of the scene [Fig. 9; e.g. displaying the object 830 along with the intersection and the detailed map information, 0063, 0065]. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Zeng’s apparatus with the features of the imaging module, wherein the mobile structure comprises a watercraft, and wherein the logic device is configured to: 
receive at least one image of the scene from the imaging module; and 
render the integrated model of the scene on the display, wherein the integrated model comprises the at least one image of the scene
in the same conventional manner as taught by Zhu because Zhu provides a method for reducing at least one of the sensor uncertainty [0013].
In regards to claim 11, the claim recites similar limitations as claim 1, but in method form.  Therefore, the same rationale as claim 1 is applied.



In regards to claim 15, the claim recites similar limitations as claim 5, but in method form.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 16, the claim recites similar limitations as claim 6, but in method form.  Therefore, the same rationale as claim 6 is applied.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (U.S. Patent Application 20160291149) in view of Zhu et al. (U.S. Patent Application 20130197736) as applied to claims 1, 11 above, and further in view of Celia (U.S. Patent Application 20140085533).

In regards to claim 7, Zeng as modified by Zhu does not explicitly teach the apparatus of claim 1, further comprising: 
at least one orientation and/or position sensor (OPS), wherein the logic device is configured to: 
receive at least one image of the scene from the imaging module; 
receive orientation, position, and/or 
 corresponding to the at least one image from the OPS and/or the one or more navigational sensors; and 
generate at least one horizon-stabilized image corresponding to the received at least one image based, at least in part, on the received orientation, position, and/or navigational data and/or the received at least one image, wherein the integrated model comprises the at least one horizon-stabilized image. 
However, Celia teaches the apparatus of claim 1, further comprising: 
at least one orientation and/or position sensor (OPS) [Fig. 6; e.g. inclination sensor, 0039], wherein the logic device [Fig. 6; e.g. processing and control unit, 0041] is configured to: 
receive at least one image [e.g. capturing image, 0025] of the scene from the imaging module [e.g. optical sensor device, 0038-0040]; 
receive orientation [e.g. orientation, 0065] corresponding to the at least one image from the OPS; and 
generate at least one horizon-stabilized image [Fig. 3C; e.g. captured image aligned with its own edges wherein the earth’s horizon is perfectly horizontal, 0054, 0056, also see 0003] corresponding to the received at least one image based, at least in part, on the received orientation, wherein the integrated model comprises the at least one horizon-stabilized image [Fig. 3C; e.g. the boat is aligned horizontally with the earth’s horizon, 0054, 0056, also see 0003]. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Zeng’s apparatus and the teachings of Zhu with the features of
at least one orientation and/or position sensor (OPS), wherein the logic device is configured to: 
receive at least one image of the scene from the imaging module; 
receive orientation, position, and/or 
 corresponding to the at least one image from the OPS and/or the one or more navigational sensors; and 
generate at least one horizon-stabilized image corresponding to the received at least one image based, at least in part, on the received orientation, position, and/or navigational data and/or the received at least one image, wherein the integrated model comprises the at least one horizon-stabilized image
in the same conventional manner as taught by Celia because Celia provides a method which automatically avoids obtaining undesirably inclined photographs or videos, without requiring any intervention by the user before, during, or after the capturing step [0009].

In regards to claim 17, the claim recites similar limitations as claim 7, but in method form.  Therefore, the same rationale as claim 7 is applied.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (U.S. Patent Application 20160291149) in view of Zhu et al. (U.S. Patent Application 20130197736), and further in view of Celia (U.S. Patent Application 20140085533) as applied to claims 7, 17 above, and further in view of Tsubaki (U.S. Patent Application 20150022678) and further in view of Krishnaswamy et al. (U.S. Patent Application 20140140609).

In regards to claim 8, Zeng as modified by Zhu and Celia does not explicitly teach the apparatus of claim 7, wherein the generating the at least one horizon-stabilized image comprises: 
determining a slant and elevation of the imaging module corresponding to the at least one received image based, at least in part, on the received orientation, position, and/or navigational data and/or the at least one received image; 
rotating pixels of the at least one received image to at least partially compensate for the determined slant; 
translating the pixels of the at least one received image to at least partially compensate for the determined elevation; and 
cropping the rotated and translated at least one received image symmetrically about a reference slant and/or a reference elevation to compensate for an expected extent of motion of the mobile structure. 
However, Celia teaches
determining a slant [Fig. 2a-2c; e.g. angular offset, 0012, 0057] of the imaging module corresponding to the at least one received image [Fig. 3a-3c; e.g. corresponding to the captured image
rotating pixels of the at least one received image to at least partially compensate for the determined slant [Fig. 3b2, 3c; e.g. rotating pixels of the captured image to compensate for the angular offset, 0054-0056].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Zeng’s apparatus and the teachings of Zhu with the features of
determining a slant of the imaging module corresponding to the at least one received image based, at least in part, on the received orientation; 
rotating pixels of the at least one received image to at least partially compensate for the determined slant
in the same conventional manner as taught by Celia because Celia provides a method which automatically avoids obtaining undesirably inclined photographs or videos, without requiring any intervention by the user before, during, or after the capturing step [0009].
Zeng as modified by Zhu and Celia does not explicitly teach
determining an elevation of the imaging module corresponding to the at least one received image based, at least in part, on the received orientation, position, and/or navigational data and/or the at least one received image; 
translating the pixels of the at least one received image to at least partially compensate for the determined elevation; and 
cropping the rotated and translated at least one received image symmetrically about a reference slant and/or a reference elevation to compensate for an expected extent of motion of the mobile structure.
However, Tsubaki teaches
determining an elevation [e.g. translational movement of the image sensor, 0041] of the imaging module corresponding to the at least one received image [Fig. 2B; e.g. image from image sensor, 0041] based, at least in part, on the received position [e.g. amount of movement, 0041]; 
translating the pixels of the at least one received image to at least partially compensate for the determined elevation [Fig. 2B; e.g. translating the pixels of the image to compensate for the translational movement, 0041]; and 
cropping the translated at least one received image [e.g. output image (i.e. translated image) is cropped, 0050].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Zeng’s apparatus and the teachings of Zhu and Celia with the features of
determining an elevation of the imaging module corresponding to the at least one received image based, at least in part, on the received position; 
translating the pixels of the at least one received image to at least partially compensate for the determined elevation; and 
cropping the translated at least one received image
in the same conventional manner as taught by Tsubaki because Tsubaki provides a method for improving the accuracy of camera movement correction [0009].
Zeng as modified by Zhu, Celia, and Tsubaki does not explicitly teach
cropping the rotated and translated at least one received image symmetrically about a reference slant and/or a reference elevation to compensate for an expected extent of motion of the mobile structure.

cropping the rotated at least one received image symmetrically about a reference slant to compensate for an expected extent of motion of the mobile structure [Fig. 3F; e.g. cropping the rotated image based on the reference axis to compensate for the rotational skewing of the capturing device, 0037, also see 0001].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Zeng’s apparatus and the teachings of Zhu, Celia, and Tsubaki with the features of cropping the rotated at least one received image symmetrically about a reference slant to compensate for an expected extent of motion of the mobile structure in the same conventional manner as taught by Krishnaswamy because Krishnaswamy provides a method for automatically correcting the orientation of the image without the user manually editing the image [0001, 0016].

In regards to claim 18, the claim recites similar limitations as claim 8, but in method form.  Therefore, the same rationale as claim 8 is applied.

Allowable Subject Matter
Claims 3, 4, 9, 10, 13, 14, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 3, the cited prior art of record fails to teach or suggest the apparatus of claim 1, wherein: 
the logic device is configured to determine the heading reliability is above or equal to a threshold reliability; 
the integrated model comprises an information graphic associated with the detected object; 
the information graphic comprises a reliability indicator configured to indicate the determined heading reliability associated with the detected object; and 
the reliability indicator comprises a tail, pointer, and/or spatial link to the detected object to indicate the heading reliability associated with the detected object is above or equal to the threshold reliability.

In regards to claim 4, the cited prior art of record fails to teach or suggest the apparatus of claim 1, wherein: 
the logic device is configured to determine the heading reliability is below a threshold reliability; 
the integrated model comprises an information graphic associated with the detected object; and 
the information graphic is rendered without a tail, pointer, and/or spatial link to the detected object to indicate the heading reliability associated with the detected object is below the threshold reliability. 

In regards to claim 9, the cited prior art of record fails to teach or suggest the apparatus of claim 1, wherein the logic device is configured to receive at least one image of the scene from the imaging module, and wherein the logic device is configured to generate 
identifying object pixels and a water contact reference pixel position corresponding to the detected object in the at least one received image; 
removing the identified object pixels from the at least one received image; 
backfilling unpopulated pixel locations corresponding to the removed object pixels; 
generating a vertically stretched image from the at least one received image; and 
copying the identified object pixels into the vertically stretched image according to the water contact reference pixel position to generate the synthetic viewpoint elevated image, wherein the integrated model comprises the synthetic viewpoint elevated image. 

In regards to claim 10, the cited prior art of record fails to teach or suggest the apparatus of claim 1, wherein the logic device is configured to receive at least one image of the scene from the imaging module, and wherein the logic device is configured to synthetically remove foreground obstructions in the at least one received image by: 
identifying foreground pixels in the at least one received image based on at least two images received prior to the at least one received image; 
selecting a prior received image to provide background pixels corresponding to the foreground pixels in the at least one received image, based on orientation, position, and/or navigational data corresponding to the prior received image and the at least one received image; and 
replacing the foreground pixels in the at least one received image with the background pixels from the selected prior received image, wherein the integrated model comprises the at least one received image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612